Citation Nr: 9903321	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  93-18 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a panic disorder 
with agoraphobia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel


INTRODUCTION

The appellant had active duty for training from September 
1989 to February 1990, and active duty from November 1990 to 
June 1991, including approximately four months of wartime 
service in the Persian Gulf.  This matter originally came 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 1993 rating decision of the Muskogee, Oklahoma 
Regional Office of the Department of Veterans Affairs (VA) 
which, in part, denied the appellant's claims of entitlement 
to service connection for a bilateral knee disability and for 
a panic disorder with agoraphobia.  In March 1993, the 
appellant notified the Muskogee office that he had moved to 
Arkansas, and his appeal was subsequently transferred to the 
North Little Rock, Arkansas Regional Office (RO).  The Board 
most recently remanded these two issues for further 
development in October 1996; the RO has now returned the case 
to the Board for appellate review.

The Board notes that the RO issued a rating decision in June 
1998 which denied the appellant's claims for service 
connection for tinnitus and for a back disorder.  However, 
the appellant has yet to appeal the denials and these issues 
are not ripe for review by the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The evidence does not establish that the appellant 
currently has any disability of either knee that is related 
to service.  The appellant has submitted no evidence showing 
any continuing or existing right knee or left knee pathology 
that is related to service, nor has he submitted any evidence 
showing a current diagnosis or treatment for any right knee 
or left knee disorder. 

3.  The appellant also has not submitted medical evidence of 
any nexus between any alleged knee disorder and any disease 
or injury incurred during service.

4.  The medical evidence of record does not demonstrate that 
the appellant's currently diagnosed panic disorder with 
agoraphobia is related to service.  He was not diagnosed with 
any psychiatric disorder in-service, nor did he receive any 
treatment for a panic disorder with agoraphobia in-service, 
or within one year of service.

5.  The appellant also has not submitted medical evidence of 
any nexus between any current panic disorder with agoraphobia 
and any disease, incident, event, or injury incurred during 
service.


CONCLUSION OF LAW

The appellant has not submitted evidence of well grounded 
claims for service connection for a right or left knee 
disorder or for a panic disorder with agoraphobia.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Veterans Appeals (Court) has said that the statutory "duty 
to assist" under 38 U.S.C.A. § 5107(a) generally does not 
arise until there is a well-grounded claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

A person who submits a claim has, by statute, the duty to 
submit evidence that a claim is well-grounded.  The evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a).  Where 
such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the person who 
submits a claim is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  See also Caluza v. Brown, 7 Vet. App. 498 
(1995).  Where the determinative issue involves medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Lay assertions cannot constitute evidence to render 
a claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.  Evidentiary assertions 
by the veteran must be accepted as true for the purposes of 
determining whether a claim is well-grounded, except where 
the evidentiary assertion is inherently incredible or is 
beyond the competence of the person making the assertion.  
See King v. Brown, 5 Vet. App. 19 (1993).

As noted above, these issues were most recently before the 
Board in October 1996.  At that time the Board found the 
evidence was insufficient for proper adjudication.  It was 
not clear whether the appellant's claims were well grounded, 
but VA was on notice of some evidence, which, if available 
and as presented, might have been probative.  Pursuant to the 
VA's duty to assist a veteran in the development of his 
claims, the case was remanded for further development of the 
issues on appeal.  38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103, 
3.159; Robinette v. Brown, 8 Vet. App.69 (1995).  The 
requested development included the scheduling of a VA 
examination of the knees and a psychiatric examination, as 
well as the entering of medical opinions, and the gathering 
of pertinent medical records.

Review of the appellant's service medical records reveals 
that he underwent a service separation examination in April 
1991.  He did not indicate on the associated report of 
medical history that he suffered from any musculoskeletal 
disorder, any knee problem or any psychiatric problem.  It 
was noted that he had not endured any new medical problems 
since deployment.  The medical examiner did not discover any 
medical problem during the April 1991 examination and the 
clinical findings pertaining to the musculoskeletal system 
and the extremities were normal; the appellant was also found 
to be psychiatrically normal.

The appellant submitted a claim for VA benefits in November 
1991; he indicated that he began to have knee problems in 
basic training in 1989 and that he started suffering from 
anxiety attacks in February 1991.  The appellant subsequently 
underwent a VA general medical examination in November 1992; 
he complained of headaches, dizziness, stress and depression.  
On physical examination, his posture and gait were considered 
to be normal and he reported no musculoskeletal diseases or 
injuries.  No functional defects were found; the appellant 
demonstrated a full range of motion for all joints and there 
was no crepitus or edema.  Motor functioning and strength 
were normal with no weakness and sensory functioning was 
intact.  Tension and nervousness were observed.  The examiner 
considered the appellant to have had a normal examination.  
Radiographic examination of the appellant's knees revealed no 
abnormality in either knee and both knees were found to have 
a normal examination.

In February 1993, the appellant underwent a VA psychiatric 
examination.  He complained of intermittent sleep 
disturbance, depressed periods, constantly feeling irritable, 
losing his temper often, violent dreams, increased startle 
response, hypervigilance and feeling short of breath, sweaty, 
dizzy and with palpitations when in a crowd or around 
strangers.  On examination, he was found to be alert, 
oriented and in good contact.  His stream of thought was 
noted to be spontaneous, relevant and coherent.  His affect 
was appropriate and he appeared to be depressed, anxious, and 
apprehensive.  His memory was intact and his insight limited.  
The Axis I diagnosis rendered was panic disorder with 
agoraphobia; rule out dysthymia.  

In July 1994, the appellant re-enlisted in the Arkansas Army 
National Guard; he signed a statement that there had been no 
change in his medical/physical status since his last 
examination.  In June 1995, he underwent a medical 
examination for retention.  He reported suffering from 
swollen painful joints (knees, back and hip), and he also 
reported having trouble sleeping, depression, excessive worry 
and nervous trouble.  He also told the examiner that he had 
stopped seeing a physician for treatment of a panic disorder, 
that his sleeping problems would go away and then recur, and 
that he would have memory loss during daily activities.  On 
physical examination, his musculoskeletal system and lower 
extremities were found to be clinically normal.  The Health 
Risk Appraisal Profile performed a few days later indicated 
that the appellant was having emotional/psychiatric problems 
involving suicidal ideation and depression.

The non-service medical evidence of record contains 
psychiatric treatment records that indicate that in April 
1994 the appellant had reported to his psychiatrist that he 
had recently experienced a fugue state and that he had also 
recently engaged in a possible suicide attempt.  Based on 
this information and with diagnoses of panic attacks with 
agoraphobia, major depression with psychotic features and 
post-traumatic stress disorder previously established in a 
March 1994 initial evaluation performed at the West-Ark 
Mental Health Center, additional testing and inpatient care 
at the VA hospital in Fayetteville was recommended.  A May 
1995 VA admission note indicates that the appellant was 
diagnosed with panic attacks with agoraphobia, mixed 
depression with psychotic features, a history of 
polysubstance abuse, ongoing alcohol abuse and PTSD.  
Physical examination at that time revealed benign 
extremities, a normal gait, and deep tendon reflexes of the 
lower extremities of 2-3+.  

In July 1997, the appellant underwent a VA orthopedic 
examination; the examiner stated that he had reviewed the 
claims file.  The appellant reported finding a knot forming 
on his right knee during basic training and he said that the 
knee had a tendency to lock in flexion from which passive 
straightening is required to relieve the pain and a pop would 
occur.  He also stated that the left knee is painful in bad 
weather and that it aches occasionally.  He denied any 
history of effusion or instability.  On physical examination, 
no sensory disturbances of the lower extremities were found.  
Each knee demonstrated a range of motion from zero degrees to 
140 degrees.  Both knees were stable for the cruciate and 
collateral systems.  No derangement was observed in either 
knee.  Multiple x-rays of each knee were obtained.  The 
posterior aspect of the right knee joint showed a small one 
to two millimeter area of opacity that might represent an 
osteochondritic body.  No pathological process was observed 
in the left knee.  The x-rays did not show any point of 
origin of the tiny ossified area in the right knee.  The 
clinical impression was that there was a suspected 
osteochondrosis in the right knee.  

The examiner stated that, after reviewing the claims file, he 
was unable to establish documentation in the military records 
of an in-service trauma to the knees.  He stated that he was 
consequently unable to establish a connection between the 
appellant's possible knee difficulty and service.  He further 
noted that, if there had been trauma to the knee of that sort 
that would produce an osteochondrotic process, there would 
have been acute symptoms that would have rendered the 
appellant unfit for duty at the time.

The appellant also underwent a VA neurological examination in 
July 1997; the neurologist examined the claims file.  The 
appellant reported that he had no limitations with his 
walking and stated that he could easily lift 50 pounds.  On 
physical examination, no limb or gait ataxia was observed.  
Patellar and Achilles tendon jerks were 2+ and symmetrical.  
Plantar response was flexor bilaterally.  Lower extremity 
strength and muscle tone were normal.  Pain, touch, 
proprioception and vibratory sensation were all intact.  

In July 1997, the appellant underwent a VA psychiatric 
examination.  He reported that he was not currently receiving 
any mental health treatment and that he was not taking any 
psychotropic medications.  The examiner rendered Axis I 
diagnoses of major depressive disorder, single episode, 
moderate and panic disorder with agoraphobia.  A June 1998 
addendum indicates that the psychiatrist reviewed the 
appellant's claim file and stated that he believed that the 
diagnoses he rendered in July 1997 were correct.  The 
psychiatrist also stated that, after reviewing the claims 
file that he did not see evidence clearing linking either the 
major depressive disorder or the panic disorder to the 
appellant's military career.

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or is beyond the competence of the 
person making the assertion.  See King v. Brown, 5 Vet. App. 
19 (1993).  In this case, the evidentiary assertions that he 
suffered from knee pathology or a psychiatric disorder in-
service are beyond the competence of the appellant.

As previously noted, where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a).  See Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995) (citing Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993)); see also Moray v. Brown, 5 
Vet. App. 211, 214 (1993) (laypersons are not competent to 
offer medical opinions and, therefore, those opinions cannot 
serve as the basis for a well-grounded claim);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  This means that 
competent medical evidence to the effect that the claim is 
possible or plausible is required.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  A claimant does not meet this 
burden by merely presenting his lay opinion because he is not 
a medical health professional and does not constitute 
competent medical authority.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The same is true of a claimant's 
representative.

Furthermore, a claim for service connection must be 
accompanied by evidence establishing that the veteran 
currently has the claimed disability.  See Chelte v. Brown, 
10 Vet. App. 268 (1997); Rabideau v. Derwinski, 2 Vet .App. 
141 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (there can be no valid claim "in the absence of 
proof of a present disability"); Caluza v. Brown, 7 Vet. 
App. 498 (1995).  In this case, there is no medical evidence 
of record that demonstrates the existence of any left knee 
pathology and there is only a suspected osteochondrosis in 
the right knee.  Even assuming for sake of argument that 
there does currently exist some right knee pathology, the 
tiny ossified area in the right knee joint that appears in 
the July 1997 x-rays was not demonstrated in the November 
1992 right knee x-rays and therefore must reflect a post-
service onset.  There is, it is noted, no competent opinion 
that reflects a relationship between any current right knee 
pathology and any in-service occurrence or event.

Viewing the evidence in a light most favorable to the 
appellant, the evidence of record indicates that the 
appellant never received any in-service treatment for either 
knee or for any psychiatric disorder.  The existence of a 
left knee disorder has not been shown; the existence of a 
right knee disorder is speculative at best.  Furthermore, the 
possibility of a right knee disorder was not medically 
demonstrated until more than a year after service.  The 
appellant has not provided any medical evidence, except the 
statement of his opinions contained in his written 
statements, to establish that he currently suffer from any 
knee disorder that is related to service, and his statements 
are not competent evidence as to medical diagnosis or 
causation.  Moray v. Brown, 5 Vet. App. 463 (1993), Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Further, there is no medical evidence which indicates that 
the appellant suffers from a psychiatric disorder for which 
there is a service relationship, i.e., there is no medical 
opinion of record establishing a direct nexus between the 
appellant's currently diagnosed panic disorder with 
agoraphobia and any incident or disease related to service, 
and such would be required to make the claim plausible.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Thus, the claims 
for service connection for a knee disorder and for a panic 
disorder with agoraphobia must be denied as not well-
grounded.  Because the appellant's claims are not well-
grounded, the VA is under no duty to assist the appellant in 
further development of those claims.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Where a claim is not-well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
finds in this case that the RO fulfilled its obligation to 
the appellant in its April 1996 Supplemental Statement of the 
Case (SSOC) in which the appellant was informed that medical 
records in evidence did not show that any knee disorder or 
psychiatric disorder occurred in, or was caused by, his 
military service.  Thus, the Board concludes that the notice 
required in Robinette has been satisfied.  Moreover, there is 
no indication that there are any available records that would 
make the claims well-grounded.

Further as the evidence needed to well ground these claims is 
essentially similar to that needed to allow the claims, the 
appellant has been informed as to what is needed.  Thus there 
is no prejudice in the Board entering a decision on the 
subissue of whether the claim was well grounded.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Since the appellant has failed to present competent medical 
evidence that his claims of entitlement to service connection 
for any knee disorder or for a panic disorder with 
agoraphobia are plausible, that is, he has failed to present 
medical evidence that demonstrates the existence of any knee 
pathology or which directly links the current psychiatric 
disorder to service, the claims for service connection for a 
bilateral knee disorder and for a psychiatric disorder must 
be denied as not well-grounded.  Dean v. Brown, 8 Vet. App. 
449 (1995).


ORDER

Well-grounded claims for entitlement to service connection 
for a bilateral knee disorder and for a panic disorder with 
agoraphobia not having been submitted, those claims are 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 10 -


